     Case 3:20-cv-00664-D Document 1 Filed 03/18/20     Page 1 of 8 PageID 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

GASHU GETAHUN,

      Plaintiff,
v.                                          C.A. No.:          3:20-cv-664

KOHLI ENTERPRISES, LLC,
KOHLI VENTURES, LLC,
RITU KOHLI, and ASEEM KOHLI,

     Defendants.
__________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, GASHU GETAHUN (hereinafter sometimes referred to as

“Plaintiff”), by and through his undersigned counsel, sues Defendants, KOHLI

ENTERPRISES, LLC, KOHLI VENTURES, LLC, RITU KOHLI and ASEEM

KOHLI (hereinafter sometimes collectively referred to as “Defendants”), and in

support thereof states as follows:

                                INTRODUCTION

      1.     This is an action by Plaintiff against his employers for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.

                                 JURISDICTION
     Case 3:20-cv-00664-D Document 1 Filed 03/18/20        Page 2 of 8 PageID 2



      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

as this claim arises under federal law, and by the private right of action conferred in

29 U.S.C. § 216(b).

                                      VENUE

3.    Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, KOHLI ENTERPRISES, LLC, has offices or conducts business in

Dallas County, Texas.

                                  THE PARTIES

      4.     Plaintiff, GASHU GETAHUN, is an individual residing in Dallas

County, Texas.

      5.     Plaintiff, GASHU GETAHUN, was employed by Defendants from

September 19, 2019, through January 30, 2020 as a Cashier and was paid an hourly

rate of $15.00.

      6.     Defendant, KOHLI ENTERPRISES, LLC, is a limited liability

company established under the laws of the State of Texas, having offices in Dallas

County, Texas.

      7.     Defendant, KOHLI ENTERPRISES, LLC’s primary business is the

operation of 7-11 convenience store franchises.

      8.     Defendant, KOHLI VENTURES, LLC, is a limited liability company

established under the laws of the State of Texas, having offices in Dallas County,
    Case 3:20-cv-00664-D Document 1 Filed 03/18/20        Page 3 of 8 PageID 3



Texas.

        9.    Defendant, KOHLI VENTURES, LLC’s primary business is the

operation of 7-11 convenience store franchises.

        10.   Defendant, RITU KOHLI, is an individual residing in Dallas County,

Texas, and is a Director of Defendants, KOHLI ENTERPRISES, LLC, and KOHLI

VENTURES, LLC.

        11. Defendant, ASEEM KOHLI, is an individual residing in Dallas County,

Texas, and is a Director of Defendants, KOHLI ENTERPRISES, LLC, and KOHLI

VENTURES, LLC.

        12.   Defendants, RITU KOHLI and ASEEM KOHLI, who are a married

couple, at all times relevant to this matter owned and operated the aforementioned

LLCs.

        13. Defendants, RITU KOHLI and ASSEM KOHLI, acted directly or

indirectly in the interest of Defendants, KOHLI ENTERPRISES, LLC, and KOHLI

VENTURES, LLC, in relationship to Plaintiff’s employment; thus, the Defendants

are joint employers as defined by 29 U.S.C. § 203(d).

        14.   Defendants: (1) possessed the power to hire and fire the employees, (2)

supervised and controlled employee work schedules or conditions of employment,

(3) determined the rate and method of payment, and (4) maintained employment

records.
    Case 3:20-cv-00664-D Document 1 Filed 03/18/20        Page 4 of 8 PageID 4



      15.    Defendants haves employees subject to the provisions of 29 U.S.C. §

206 in the facility where Plaintiff was employed.

      16.    At all times material to this complaint, Defendants, KOHLI

ENTERPRISES, LLC and KOHLI VENTURES, LLC, jointly and severally,

employed two or more employees and had an annual dollar volume of sales or

business done of at least $500,000.00.

      17.    At all times material to this complaint, Defendants, KOHLI

ENTERPRISES, LLC, and KOHLI VENTURES, LLC, jointly and severally, were

an enterprise engaged in interstate commerce, operating a business engaged in

commerce or in the production of goods for commerce as defined by § 3(r) and 3(s)

of the Act, 29 U.S.C. §§ 203(r)-(s).

      18.    At all times material to this Complaint, Defendants were the employers

of the Plaintiff, and as a matter of economic reality, Plaintiff was dependent upon

Defendants for his employment.

            VIOLATION OF THE OVERTIME PROVISIONS OF
                 THE FAIR LABOR STANDARDS ACT

      19.    Plaintiff 1) occupied a position as a Cashier; 2) did not hold a position

considered as exempt from the overtime provisions of the FLSA; and, 3) was paid

on an hourly basis.

      20.    Defendants’ management required Plaintiff to work in excess of 40

hours in a workweek.
    Case 3:20-cv-00664-D Document 1 Filed 03/18/20         Page 5 of 8 PageID 5



      21.    Plaintiff worked overtime in numerous workweeks while employed by

the Defendants.

      22.    Despite working numerous hours in excess of 40 hours each workweek,

Plaintiff was not paid the correct overtime premium for his work in excess of 40

hours in a workweek.

      23.    Defendants avoided paying Plaintiff the appropriate overtime by paying

Plaintiff from separate corporate entities, e.g., KOHLI ENTERPRISES, LLC and

KOHLI VENTURES, LLC, despite them having the same owners; overlapping

officers, directors, executives, or managers; share control over operations (e.g.,

hiring, firing, payroll, advertising, overhead costs); operations inter-mingled; having

common supervision of the work of the Plaintiff; shared supervisory authority for

the Plaintiff; treated their employees as a pool of employees available to all of them;

shared customers.; shared operating and administrative costs, and, had agreements

between themselves as to the use and management of their common labor resources.

      24.    Throughout the employment of Plaintiff, Defendants repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

      25.    The work schedules for the Plaintiff required him to work in excess of

40 hours in a workweek on a regular and recurring basis during numerous
    Case 3:20-cv-00664-D Document 1 Filed 03/18/20       Page 6 of 8 PageID 6



workweeks. Plaintiff averaged approximately 80 hours each workweek.

      26.   Defendants’ policy of not properly paying overtime is company-wide

and was willful.

      27.   Defendants either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.

      28.   Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiff are entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      29.   The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

      30.   As a result of Defendants’ unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      31.   Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.
    Case 3:20-cv-00664-D Document 1 Filed 03/18/20        Page 7 of 8 PageID 7



      WHEREFORE, Plaintiff, GASHU GETAHUN, demands Judgment against

Defendants, jointly and severally, for the following:


      a.     Awarding Plaintiff his compensatory damages, service awards,
             attorneys’ fees and litigation expenses as provided by law;

      b.     Awarding Plaintiff his pre-judgment, moratory interest as provided by
             law, should liquidated damages not be awarded;

      c.     Awarding Plaintiff liquidated damages and/or statutory penalties as
             provided by law;

      d.     Awarding Plaintiff such other and further relief as the Court deems just
             and proper.

                            JURY TRIAL DEMAND

      Plaintiff, GASHU GETAHUN, demands a jury trial on all issues so triable.

      Respectfully submitted this March 18, 2020.

                                ROSS • SCALISE LAW GROUP
                                1104 San Antonio Street
                                Austin, Texas 78701
                                (512) 474-7677 Telephone
                                (512) 474-5306 Facsimile
                                Charles@rosslawpc.com




                                _________________________________
                                CHARLES L. SCALISE
                                Texas Bar No. 24064621
                                DANIEL B. ROSS
                                Texas Bar No. 789810
Case 3:20-cv-00664-D Document 1 Filed 03/18/20   Page 8 of 8 PageID 8



                         Steven R. Samples       (Local Counsel)
                         Texas Bar No. 24086348
                         SAMPLES AMES PLLC
                         2727 LBJ Freeway
                         Suite 922
                         Dallas, Texas 75234
                         (469) 466-2600 Telephone
                         (855) 605-1505 Facsimile

                         Email docket@texaslit.com

                         ATTORNEYS FOR PLAINTIFF
